Citation Nr: 1725665	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-35 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for Non-Hodgkin's lymphoma (NHL).

2. Entitlement to an initial compensable rating for right lower extremity venous insufficiency prior to May 14, 2013, and in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable rating for left lower extremity venous insufficiency prior to May 14, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2016 the Board issued a decision denying an initial compensable rating for NHL.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2017 Joint Motion for Remand (JMR) the Court vacated the May 2016 Board decision and remanded the appeal to the Board for compliance with the JMR.

The Veteran's claim for an initial compensable rating for bilateral lower extremity venous insufficiency prior to May 14, 2013, and in excess of 20 thereafter was previously remanded by the Board in May 2016 for additional development.  As discussed below it is unclear if the directed development has been completed and therefore is restated below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board denied the Veteran's claim for entitlement to an initial compensable rating for his service-connected NHL in a May 2016 decision.  In a March 2017 JMR the Court ordered the Board to consider the Veteran's argument presented in a November 2015 statement.  The Veteran contended his NHL was active because it was indolent meaning slow growing and had shown increased metabolic activity.  The Veteran's claims file contains several medical opinions none of which properly address the Veteran's November 2015 statement.  Therefore an addendum opinion must be obtained on remand that discusses the contentions set forth in the Veteran's November 2015 statement.  

Additionally, the Board remanded the Veteran's claim of entitlement to an increased evaluation for his service-connected bilateral lower extremity venous insufficiency in May 2016.  It is unclear if the requested development is being completed therefore the remand instructions are restated below.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain additional medical records which are relevant to the evaluations to assign for the Veteran's service-connected right and left lower extremity venous insufficiency and his service-connected NHL from February 17, 2012 to present.  

2.  After the completion of step one, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected right and left lower extremity venous insufficiency.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected bilateral lower extremity venous insufficiency.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  After the completion of steps one and two contact the VA opinion provider who provided the November 2016 opinion in connection with the Veteran's claim for an increased initial evaluation for service-connected NHL and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner. 

Based on the examination and review of the record, the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran has active NHL.  In answering this question, the examiner should specifically state whether the term "indolent" reflects growth, slow or otherwise, such that that characterization suggests the existence of an active disease. 

The opinion provider should consider and discuss the following:

(i)  March 2009 and April 2013 private treatment records noting the Veteran's NHL was in partial remission; 

(ii)  A June 2009 private treatment record noting the Veteran's NHL tumor had faint metabolic intake; 

(iii)  May 2012, September 2013, October 2015, October 2016 and November 2016 VA examinations and opinions; 

(iv)  A June 2015 VA treatment record noting the Veteran's NHL is not cured but is indolent; 

(v)  The Veteran's November 2015 statement indicating cellular metabolic activity is indicative of an active disease as is the presence of the mass and indolent diagnosis; 

(vi)  June 2016 VA treatment record noting the Veteran is considered partially treated for his NHL because there are still two tumors seen on his recent CAT scan;

(vii)  Opinions submitted by the Veteran's private treatment providers noting he had active NHL.  See October 2013, November 2013, August 2016, and October 2016 private opinions; and

(viii)  The medical literature submitted by the Veteran.  

If the November 2016 opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  Then adjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




